11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Leslie Ray Hastings a/k/a                      * From the 35th District Court
Leslie Ray Hastings, Jr.,                        of Brown County,
                                                 Trial Court No. CR24255.

Vs. No. 11-16-00223-CR                         * July 26, 2018

The State of Texas,                            * Memorandum Opinion by Bailey, J.
                                                 (Panel consists of: Willson, J.,
                                                 Bailey, J., and Wright, S.C.J.,
                                                 sitting by assignment)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.